Title: To George Washington from Jonathan Jackson, 31 July 1789
From: Jackson, Jonathan
To: Washington, George



Sir
New York friday eveng 31st July 1789.

Though the primary object of my visit to your Excellency this morning was taken up with the sincere endeavour to serve a man who has the merited esteem of the discerning part of his Countrymen, and for whom I have a great affection—supposing him to be in that critical situation, that support & relief to his mind as well as affairs could not be too early administered—yet I must confess sir, I had a secondary view, to bring forward to your Excellency’s notice some other freinds, whom I conceived to be at least equally qualified for the appointments they wished, as some other persons whom I imagined had been mentioned to your Excellency. But I will confess too had I found you sir, more unengaged, or perfectly at leisure, I should have endeavoured to have brought forward my own subject, upon which a man always feels awkard when addressing his superior either in conversation or by writing.
Born of a family not obscure, and inheriting early in life a competency of fortune for that part of the Country I have lived in, it may have led me to cherish a native spirit of independence,

not so conformable perhaps to a change of circumstances which my affairs have lately undergone—I flatter myself that by application to official and other respectable characters among my countrymen, I might have made some addition to the files of letters which have of late crouded upon your Excellency’s bureau.
By some inevitable strokes of fortune, and by the agency of others, I find my property reduced chiefly to a real estate which is not productive, and myself arrived to the middle age of life, surrounded with a wife and nine children—This I am sensible sir, is no plea to notice or favour—thousands may be in the same predicament.
But if added to some exertions, and the most sincere wishes always to serve the true interests of my Country, it shall be found that I possess a fairness of character—which I am not sensible has ever been impeached by any man—and that upon enquiry my abilities—small as they are—may be found equal to the duties of some office of reasonable emolument, which may now or hereafter be in the disposal of your Excellency, and for which no other candidate who shall offer may be supposed more fit, your preference of me sir, will always be acknowledged with gratitude.
I am not unknown to most of the gentlemen in the delegation from Massachusetts—and have the honor of an acquaintance with a number of other gentlemen who are in Congress—I dare to flatter myself that Mr Goodhue—who was my successful competitor in the election to Congress of the district to which we belong—will readily substantiate every fact which is here alledged—His Excelly the Vice President and the Honble General Knox I flatter myself could do the same.
Begging pardon for the detention I have caused your Excellency—wishing you health—success to the national government, and an eternity of just fame by your administration of it—I am sir, with the highest respect & veneration your most obedient servant

Jona. Jackson

